Crew III, J.
Appeal from an order of the Family Court of Albany County (Duggan, J.), entered August 26, 1996, which partially granted petitioners’ application, in a proceeding pursuant to Family Court Act article 6, for visitation with their nephew.
By order entered August 26, 1996, Family Court awarded *709petitioners visitation with their nephew one weekend per month, and respondent, the child’s biological mother, appealed. Prior to oral argument, however, Family Court vacated the order from which the appeal was taken. Accordingly, the instant appeal is moot and must be dismissed. Although respondent’s request for counsel fees is denied, we deem it appropriate, given the particular circumstances of this case, to award respondent the costs of this appeal.
Cardona, P. J., White, Casey and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, with costs to respondent.